                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


WSOU INVESTMENTS , LLC d/b/a BRAZOS
LICENSING AND DEVELOPMENT,                Case No . 6:20-cv-00485-ADA

           Plaintiff,

     V.

DELL TECHNOLOGIES INC. , DELL INC. ,
EMC CORPORATION, AND VMWARE,
INC. ,

           Defendants.



             DECLARATION OF MARK NAGLE IN SUPPORT OF
          DEFENDANTS' MOTION FOR INTRA-DISTRICT TRANSFER
        I, Mark Nagle, declare as follows :

        1.     I am above 18 years of age and competent to make the following declarations. I

have ascertained the facts set forth below based on my personal knowledge and on review of

records available to me or my colleagues.

        2.     I currently serve as Vice President, Workplace at VMware, Inc., and I am part of

VMware ' s Real Estate and Workplace group. I have been working for VMware since August

2020.

        3.     I submit this declaration in support ofVMware' s Motion for Intra-District Transfer

of Venue to the Austin Division of the Western District of Texas in the above-captioned litigation.

I understand that, in the litigation, Plaintiff WSOU Investments LLC d/b/a Brazos Licensing and

Development ("WSOU") has accused Dell Technologies Inc., Dell Inc., EMC Corporation, and

VMware, Inc. ("Defendants") of patent infringement and has filed the lawsuit in the Waco

Division of the Western District of Texas. I also understand that the Waco Division of the Western

Division of Texas includes the following counties in Texas: Bell, Bosque, Coryell, Falls,

Freestone, Hamilton, Hill, Leon, Limestone, McLennan, Milam, Robertson, and Sommervell . I

also understand the Austin Division of the Western District of Texas includes the following

counties in Texas: Bastrop, Blanco, Burleson, Burnet, Caldwell, Gillespie, Hays, Kimble,

Lampasas, Lee, Llano, Mason, McCulloch, San Saba, Travis, Washington, and Williamson.

        4.     I further understand that WSOU has accused devices incorporating VMware ' s

VeloCloud solutions and vSphere software, such as Dell' s PowerEdge servers and VxRail

appliances ("Accused Products") of infringement.

        5.     VMware ' s worldwide headquarters is located in Palo Alto, California. VMware

was acquired by EMC Corporation in 2004. EMC Corporation was subsequently acquired by Dell
in 2016.

       6.      VMware maintains two offices in Austin, Texas that are located at 3900 N. Capital

of Texas Highway, 5th Floor, Austin, Texas 78746 and 6500 River Place Blvd, Bldg. 6, Austin,

Texas 78730. Collectively, VMware employs approximately 947 employees in Austin.

       7.      VMware does not have any offices or employees in the Waco Division.

       8.      Based on a review of records available to me, and (where needed) after conferring

with colleagues with access to additional records, the majority of the VMware employees

identified thus far having technical responsibilities relating to the Accused Products are located in

Palo Alto.   I also understand that VMware' s financial infomrntion is primarily managed by

employees located in Palo Alto. VMware has not identified any employees responsible for the

Accused Products in the Waco Division.

       9.      As VMware' s worldwide headquarters is in Palo Alto, documents relating to

VMware ' s engineering, sales, and financial documents are generally accessed from Palo Alto.

VMware has not identified any specific documents or witnesses in the Waco Division.

       10.     I declare under penalty of perjury that the foregoing is true and correct.




Dated: November 4, 2020

                                              Mark Nagle
                                              Vice President, Workplace
                                              VMware, Inc.




                                                 2
